                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
AAS:JN/DKK                                        271 Cadman Plaza East
F. #2017R05903                                    Brooklyn, New York 11201



                                                  June 11, 2019


By Email and ECF

James M. Cole
Michael Levy
Joan M. Loughnane
Sidley Austin LLP

David Bitkower
Matthew S. Hellman
Jenner & Block LLP

                Re:   United States v. Huawei Technologies Co., Ltd., et al.
                      Criminal Docket No. 18-457 (S-2) (AMD)

Dear Counsel:

             Enclosed please find the government’s first production of discovery in
accordance with Rule 16 of the Federal Rules of Criminal Procedure. The discovery is being
produced pursuant to the Protective Order entered by the Court on June 10, 2019. See ECF
Docket Entry No. 57. The government also requests reciprocal discovery from the
defendant.
I.        The Government’s Discovery

          A.     Documents to Be Produced

      Document Description            Category of               Bates Range
                                  Discovery Pursuant
                                  to Protective Order

     Information from Google      Sensitive Discovery   DOJ_HUAWEI_B_0000000001-21
            Accounts               Material (“SDM”)

        Information from                 SDM            DOJ_HUAWEI_B_0000000004-6
       Microsoft and Google
            Accounts

     Laptop Computer Image        Discovery Materials    DOJ_HUAWEI_B_0000000007
                                       (“DM”)

         Information from                SDM             DOJ_HUAWEI_B_0000000008
        Facebook Account

          Travel Records                 DM             DOJ_HUAWEI_B_0000000008-19

       Materials from House              DM             DOJ_HUAWEI_B_0000000020-111
        Permanent Select
     Committee on Intelligence

         Postings on                     DM             DOJ_HUAWEI_B_0000000112-256
       www.irantalent.com

          News Articles                  DM             DOJ_HUAWEI_B_0000000257-308

      Translations of Material           DM             DOJ_HUAWEI_B_0000000309-349
     From Official Newspaper
     of the Islamic Republic of
                Iran2

        Skycom Corporate                 DM             DOJ_HUAWEI_B_0000000350-799
            Records

      Skycom Credit Reports              DM             DOJ_HUAWEI_B_0000000800-808

        Additional Skycom                DM             DOJ_HUAWEI_B_0000000809-811
        Corporate Records



                                                2
  Document Description               Category of                  Bates Range
                                 Discovery Pursuant
                                 to Protective Order

     Transactional Data                 DM             DOJ_HUAWEI_A_0000000001-350

  Written Communications                DM              DOJ_HUAWEI_A_0000000351-
  Between the Defendants                                DOJ_HUAWEI_A_0000055656
   and Various Financial
         Institutions


              Furthermore, on March 14, 2019 the government provided the defendants with
an unredacted copy of the Second Superseding Indictment.3

       B.       Reports of Examinations and Tests

                 The government will provide you with copies of any reports of examinations
or tests in this case as they become available.

       C.       Expert Witnesses

                The government will comply with Fed. R. Crim. P. 16(a)(1)(G) and Fed. R.
Evid. 702, 703 and 705 and notify you in a timely fashion of any expert that the government
intends to call at trial and provide you with a summary of the expert’s opinion.

       D.       Brady Material

             The government understands and will comply with its continuing obligation to
produce exculpatory material as defined by Brady v. Maryland, 373 U.S. 83 (1963), and its
progeny.

               Before trial, the government will furnish materials discoverable pursuant to
Title 18, United States Code, Section 3500, as well as impeachment materials. See Giglio v.
United States, 405 U.S. 150 (1972).


       1
           DOJ_HUAWEI_B_0000000003 is intentionally left blank.
       2
         Any translations produced are in their draft form. The government will provide final
translations in advance of trial.
       3
        Huawei has previously produced certain documents to another United States
Attorney’s Office pursuant to an April 2017 subpoena. The government does not intend to
reproduce those documents to Huawei.

                                               3
       E.     Other Crimes, Wrongs or Acts

                  The government will provide the defendant with reasonable notice in advance
of trial if it intends to offer any material under Fed. R. Evid. 404(b).

II.    The Defendant’s Required Disclosures

                The government hereby requests reciprocal discovery under Rule 16(b) of the
Federal Rules of Criminal Procedure. The government requests that the defendant allow
inspection and copying of (1) any books, papers, documents, data, photographs, tapes,
tangible objects, or copies or portions thereof, that are in the defendant’s possession, custody
or control, and that the defendant intends to introduce as evidence or otherwise rely on at
trial, and (2) any results or reports of physical or mental examinations and of scientific tests
or experiments made in connection with this case, or copies thereof, that are in the
defendant’s possession, custody or control, and that the defendant intends to introduce as
evidence or otherwise rely upon at trial, or that were prepared by a witness whom the
defendant intends to call at trial.

              The government also requests that the defendant disclose prior statements of
witnesses who will be called by the defendant to testify. See Fed. R. Crim. P. 26.2. In order
to avoid unnecessary delays, the government requests that the defendant have copies of those
statements available for production to the government no later than the commencement of
trial.

               The government also requests that the defendant disclose a written summary
of testimony that the defendant intends to use as evidence at trial under Rules 702, 703, and
705 of the Federal Rules of Evidence. The summary should describe the opinions of the
witnesses, the bases and reasons for the opinions, and the qualification of the witnesses.

               Pursuant to Fed. R. Crim. P. 12.3, the government hereby demands written
notice of the defendant’s intention, if any, to claim a defense of actual or believed exercise of
public authority, and also demands the names and addresses of the witnesses upon whom the
defendant intends to rely in establishing the defense identified in any such notice.

III.   Future Discussions

               If you have any questions or requests regarding further discovery or a
disposition of this matter, please do not hesitate to contact us.

               Please be advised that, pursuant to the policy of the Office concerning plea
offers and negotiations, no plea offer is effective unless and until made in writing and signed
by authorized representatives of the Office. In particular, any discussion regarding the
pretrial disposition of a matter that is not reduced to writing and signed by authorized
representatives of the Office cannot and does not constitute a “formal offer” or a “plea offer,”


                                                4
as those terms are used in Lafler v. Cooper, 132 S. Ct. 1376 (2012), and Missouri v. Frye,
132 S. Ct. 1399 (2012).

                                                  Very truly yours,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:     /s/ Julia Nestor
                                                  Alexander A. Solomon
                                                  Julia Nestor
                                                  David K. Kessler
                                                  Kaitlin Farrell
                                                  Sarah Evans
                                                  Assistant United States Attorneys
                                                  (718) 254-7000

                                                  DEBORAH L. CONNOR
                                                  Chief, Money Laundering and Asset
                                                  Recovery Section, Criminal Division
                                                  U.S. Department of Justice

                                           By:    /s/ Laura Billings
                                                  Laura Billings
                                                  Christian J. Nauvel
                                                  Trial Attorneys

                                                  JAY I. BRATT
                                                  Chief, Counterintelligence and Export
                                                  Control Section
                                                  National Security Division, U.S. Department
                                                  of Justice

                                           By:    /s/ Thea D. R. Kendler
                                                  Thea D. R. Kendler
                                                  David Lim
                                                  Trial Attorneys


Enclosures

cc:    Clerk of the Court (AMD) (by ECF) (without enclosures)




                                              5
